Fish, J.
Bartlett sued the city of Columbus for false imprisonment, alleging that the defendant, without legal authority, imprisoned and detained him in the common jail of Muscogee county for forty-eight hours. Upon the close of the plaintiff’s testimony the court below granted a nonsuit, and Bartlett excepted.
1. The plaintiff showed by his testimony that the office of recorder of the city of Columbus was duly and legally constituted, and that said officer was authorized to preside over the “mayor’s court” and to try all persons charged with a violation of the ordinances of said city. It further appears from his testimony, that he was tried, convicted and sentenced by the recorder in said court for an alleged violation of an .ordinance of said city, in carrying on the business of keeping a boardinghouse, taking transient guests, without first having registered and obtained the city license prescribed therefor. This being ■true, it is not necessary to consider the grounds upon which *303the plaintiff in error contends that his trial by the recorder and the judgment rendered therein were illegal and void; because it is clear that a municipal corporation is not liable, in an action for false imprisonment, for damages alleged to have been occasioned to the plaintiff by reason of his imprisonment under a judgment rendered against him by a municipal court, for the violation of a city ordinance; and this is true though said judgment may have been irregular, erroneous, or even void. In the case of Duke v. M. & C. of Rome, 20 Ga. 636, Lumpkin, J., says: “Can an action in any form be maintained against a municipal corporation for an error in judgment, only when exercising judicial functions, where no corruption and malice is imputed? We think not. Just as well, upon principle, sue this or any other court.” A case that is exactly in point is that of Trescott v. City of Waterloo, which was tried in the Circuit Court of the United States for the Northern District of Iowa, and is reported in the 26 Fed. Rep. 592. In that case the court held that: “A party who has been arrested for violation of an unconstitutional municipal ordinance, requiring a license fee to be paid by non-resident peddlers, and, on conviction, has served out his fine, can not maintain an action against the municipal corporation for false imprisonment.” The passage of the ordinance by the city council of •Columbus, for the alleged violation of which the plaintiff in -error was tried, convicted and imprisoned, was an exercise of the legislative power, and his trial and sentence by the recorder was an exercise of the judicial power conferred by the State upon the municipal corporation. It is well settled that for ■errors of judgment committed in the exercise of either of these powers a municipal corporation is not liable in damages. Rivers v. City Council of Augusta, 65 Ga. 376.

Judgment affirmed.


All the Justices concurring.